—Judgment, Supreme Court, Bronx County (Martin Marcus, J., on severance motion; Gerald Sheindlin, J., at jury trial), rendered August 17, 1992, convicting defendant of assault in the first degree, criminal possession of a weapon in the second degree and two counts of reckless endangerment in the first degree, and sentencing him to concurrent terms of 5 to 15 years, 5 to 15 years, 21/3 to 7 years and 21/3 to 7 years, respectively, unanimously affirmed.
Defendant claims that he was denied a fair trial by the introduction of a videotaped post-arrest statement made by the co-defendant, who testified at trial. The motion court had previously ruled that this statement would be inadmissible in the event that defendant and the co-defendant were tried together, but the trial court admitted the statement on the theory that the co-defendant, in testifying, in effect, that he could not recall the incident and that whatever happened was accurately reflected in his videotaped statement, had "opened the door” to its use.
While defendant’s counsel did not object to the admission of the videotaped statement, in the next breath he objected to its being played before the jury. The court noted the objection and allowed the tape to be played. In such circumstances, we find the issue to be preserved.
In light of the co-defendant’s testimony, the statement was properly admitted. Defendant’s right of confrontation was not violated because the co-defendant testified and was thus subject to cross-examination by defendant and, indeed, was cross-examined by defendant’s counsel in a way favorable to defendant. We also reject defendant’s claim that he was prejudiced by the co-defendant’s statement because it raised a defense that was antagonistic to his own defense (see, People v Mahboubian, 74 NY2d 174). Taken together, the co-defendant’s videotaped statement and testimony did not raise a defense antagonistic to defendant’s defense. Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.